DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 26, 32, 33, 34, 39, 40, 41, 47, 50, 54, 59, 91, 62, 66, 71, 72, 73, 75, 77, 83, 89, 90, 96, 97, 99, 100, are still at issue and are present for examination.
Election/Restriction
Applicant’s election of Group I, claims 1, 3, 4, 6, 9 , 10, 13, 14, 16, 17, 21, 23, 26, 97, 99 and 100, drawn to a system for modifying nucleotides in a RNA target comprising a dead Cpfl or Cpfl nickase protein in the reply filed on 7/15/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of each of the following species:  
The species are as follows: 
Species Group 1: 	D908 of claim 6;
Species Group 2: 	Acidaminococcus sp, in claim 9;
Species Group 3: 	the linker (GGGGS)3 in claim 10
Species Group 4: 	the adapter sequences MS2 in claim 10;.
Species Group 5: 	the nuclear export signals or nuclear localization signal HIV RevNES of claim 13;
Species Group 6: 	the adenine deamnase proteins  hADAR2d in claim 16;
Species Group 7: 	the adenine deamnase protein mutation E488Q in claim 16;
Species Group 8: 	the adenine deamnase protein huADAR  in claim 21;
Species Group 9: 	the cytidine deamnase protein from rat in claim 26 and
Species Group 10:  the  APOBEC1 and W90 mutation in claim 26;
In the paper filed on 7/15/2022 is acknowledged.

Species Election

Upon further consideration it has been determined that this application contains claims directed to an additional species group of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Group 11:  Each of those deaminase molecules:  1) adenine deaminase and 2) cytosine deaminase is a distinct species.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Each of the species are structurally distinct molecules that require separate searches of different databases and do not share unity of invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1.
During a telephone conversation with Carin Miller on 8/31/2022 a provisional election was made without traverse to prosecute the invention of 1) adenine deaminases, claims 3, 4, 16, 17, 21, 23.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 26, 39-41, 47, 50, 52, 54, 61, 62, 66, 71-73, 75, 77, 83, 89, 90, 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
The information disclosure statements filed on 8/25/2020, 12/1/2021 and 3/28/2022 are acknowledged and those references listed on have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 comprises non-elected subject matter (i.e. “a nucleotide sequence encoding said dead Cpfl or Cpfl nickase protein” and “a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99, 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99, 100 dependent upon) is indefinite in the recitation “system for modifying nucleotides” as it is unclear as to what a “system” is.  In the interest of advancing prosecution “system” is interpreted as “composition”. 
Claim 1 (claims 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99, 100 dependent upon) is indefinite in the recitation “wherein said nucleotide deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said dead Cpfl or Cpfl nickase protein or said guide molecule is adapted to link thereof after delivery” as it is unclear and confusing as to what this recitation means.  Specifically it is indefinite in the recitation that “said guide molecule is adapted to link thereof after delivery”.   What is the guide molecule adapted to link?  What is “after delivery”? 
Claim 1 (claims 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99, 100 dependent upon) is indefinite in the reference to “a dead Cpfl or Cpfl nickase protein or fragment thereof which retains RNA binding ability” followed by the reference to a “nucleotide deaminase protein or catalytic domain thereof is linked to said Cpfl or Cpfl nickase protein” in that the missing possible linkage to “or fragment thereof” is confusing and unclear and thus indefinite.
Claims 3 and 4 recite the limitation "the adenosine deaminase" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 (claims 17, 21 and 23 dependent on) recites the limitation "the nucleotide" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 97 (claims 99, 100 dependent on)  recites the limitation "said Adenine in said target RNA" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 97 (claims 99, 100 dependent on)   recites the limitation "the method".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate comment/amendment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99 and 100 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 97, 99 and 100 are directed to all possible engineered, non-naturally occurring systems for modifying nucleotides in a RNA target of interest, comprising a) any dead Cpfl or Cpfl nickase protein, or fragment thereof which retains RNA binding ability, b) a guide molecule comprising a guide sequence that hybridizes to a RNA target sequence and designed to form a complex with the dead Cpfl or Cpfl nickase protein; and c) a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof, wherein said nucleotide deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said dead Cpfl or Cpfl nickase protein or said guide molecule is adapted to link thereof after delivery (see also above rejection under 35 U.S.C. 112(b)).  The specification fails to describe sufficient representative species of these “systems” for modifying nucleotides in a RNA and the various components for which no predictability of structure with correlated functions is apparent.  Given this lack of sufficient representative species of system for modifying nucleotides in a RNA, applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 10, 13, 14, 97, 99 and 100 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The Broad Institute Inc., (WO 2017/189308).
The Broad Institute Inc. teaches an engineered, non-naturally occurring system for modifying nucleotides in a RNA target of interest (para [0014) "a non-naturally occurring or engineered composition comprising a Cpf1 loci effector protein ... the effector protein induces the modification of the sequences associated with or at the target locus of interest"), comprising a) a dead Cpfl or Cpfl nickase protein, or a nucleotide sequence encoding said dead Cpfl or Cpfl nickase protein (para [0039) "the targeted base editor comprises a Cpf1 effector protein"; [0047) "the Cpf1 effector protein is a dead Cpf1"); b)	a guide molecule comprising a guide sequence that hybridizes to a RNA target sequence and designed to form a complex with the dead Cpfl or Cpfl nickase protein (para [0014)-[0015] "The induction of modification of sequences associated with or at the target locus of interest can be Cpf1 effector protein-nucleic acid guided ... the one nucleic acid component is a mature crRNA or guide RNA ... Cpf1 effector protein complexes having one or more non-naturally occurring or engineered or modified or optimized nucleic acid components ... the nucleic acid component of the complex may comprise a guide sequence"); and c) a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof, wherein said nucleotide deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said dead Cpfl or Cpfl nickase protein or said guide molecule is adapted to link thereof after delivery (para [0039) "the targeted base editor comprises a Cpf1 effector protein fused to a cytidine deaminase. In some embodiments, the cytidine deaminase is fused to the carboxy terminus of the Cpf1 effector protein. In some embodiments, the Cpf1 effector protein and the cytidine deaminase are fused via a linker").
The Broad Institute Inc. teaches the system of claim 1, wherein the RNA targeting domain comprises a CRISPR-Cas system comprising a Cpfl protein (para [0012) "a Type V CRISPR-Cas loci effector protein ... the effector protein is a Cpf1 enzyme"). 
The Broad Institute Inc. teaches the system of claim 1, wherein the RNA targeting domain comprises a catalytically inactive Cpfl or Cpfl nickase protein, or fragment thereof which retains RNA binding ability, and a guide molecule (para [0014)-[0015] "The induction of modification of sequences associated with or at the target locus of interest can be Cpf1 effector protein-nucleic acid guided ... the one nucleic acid component is a mature crRNA or guide RNA"; [0039) "the targeted base editor comprises a Cpf1 effector protein"; [0047) "the Cpf1 effector protein is a dead Cpf1 "). 
Regarding claim 6, The Broad Institute Inc. teaches the system of claim 1, wherein the catalytically inactive Cpfl or Cpfl nickase protein comprises a mutation in the RuvC domain, preferably at D908 or E993 of AsCpfl or amino acid positions corresponding thereto of a Cpfl ortholog, more preferably at 0908A or E993A of AsCpfl or amino acid positions corresponding thereto of a Cpfl ortholog (para [0034) "one or more amino acid residues are modified in a Cpf1 effector protein ... the one or more mutated amino acid residues are D908A, E993A, 01263A with reference to the amino acid positions in AsCpf1 or LbD832A, E925A, D94 7 A or O1180A with reference to the amino acid positions in LbCpf1 "; [0035) "mutations or the two or more mutations to be in a catalytically active domain of the effector protein comprising a RuvC domain"). 
The Broad Institute Inc. teaches the system of claim 1, wherein the catalytically inactive Cpfl or Cpfl nickase protein comprises a mutation in the Nuc domain, preferably at Rl226 of AsCpfl or amino acid positions corresponding thereto of a Cpfl ortholog, more preferably at Rl226A of AsCpfl or amino acid positions corresponding thereto of a Cpfl ortholog (para [0047) "In some embodiments, the Cpf1 effector protein is a Cpf1 nickase having a catalytically inactive Nuc domain (e.g., AsCpf1 R1226A)"). 
The Broad Institute Inc. teaches the system of claim 1, wherein said catalytically inactive Cpfl or Cpfl nickase protein has at least part of the Nuc domain removed (para [0047) "Cpf1 nickase having a catalytically inactive Nuc domain (e.g., AsCpf1 R1226A"; [0345) "Some trimming may be possible, and mutants are envisaged. Non-functional domains may be removed entirely"; [0367) "mutants of the wildtype Cpf1 such as of FnCpf1 protein can be used. The numbering may also not follow exactly the FnCpf1 numbering as, for instance, some N' or C' terminal truncations or deletions may be used").
Regarding claim 9, the Broad Institute Inc. teaches the system of claim 1, wherein said catalytically inactive Cpfl or Cpfl nickase protein is derived from a Cpfl nuclease of Francisella tularensis, Prevotella albensis, Lachnospiraceae bacterium, Butyrivibrio proteoclasticus, Peregrinibacteria bacterium, or Parcubacteria bacterium (para [0651] "In some embodiments, the DD-Cpf1 enzyme is derived from Francisella tularensis 1, Francisella tularensis subsp. novicida, Prevotella albensis, Lachnospiraceae bacterium MC2017 1, Butyrivibrio proteoclasticus, Peregrinibacteria bacterium GW2011_GWA2_33_10, Parcubacteria bacterium GW2011 ... "). 
Regarding claim 10, the Broad Institute Inc. .teaches the system of claim 1, wherein nucleotide deaminase protein or catalytic domain thereof is fused to an N- or C-terminus of said catalytically inactive Cpfl or Cpfl nickase protein, optionally by a linker, preferably where said linker 1 s (GGGGS)3- 11, GSGs or LEPGEKPYKCPECGK SFSQSGALTRHQRTHTR, or wherein said linker is an XTEN linker (para [0039] "the cytidine deaminase is fused to the carboxy terminus of the Cpf1 effector protein. In some embodiments, the Cpf1 effector protein and the cytidine deaminase are fused via a linker. In various embodiments, the linker may have different length and compositions. In some embodiments, the length of the linker sequence is in the range of about 3 to about 21 amino acids residues ... ln some embodiments, the Cpf1 effector protein and the cytidine deaminase are fused via a XTEN linker"; [0231] "the adaptor protein and the activator or repressor may include a linker. For example, GlySer linkers GGGS (SEQ ID NO: 18) can be used. They can be used in repeats of 3 ((GGGGS)3(SEQ ID NO: 19)) or 6 (SEQ ID NO: 20), 9 (SEQ ID NO: 21) or even 12").
The Broad Institute Inc. teaches the system of claim 5, wherein said nucleotide deaminase protein or catalytic domain thereof is inserted into an internal loop of said catalytically inactive Cpfl or Cpfl nickase protein (para [0037] "the functional domain is a deaminase, such as a cytidine deaminase"; [0269]-[0270] "In particular the Cpf1 enzyme comprises one or more mutations that converts it to a DNA binding protein to which functional domains exhibiting a function of interest may be recruited or appended or inserted or attached. In certain embodiments, the Cpf1 enzyme comprises one or more mutations which include but are not limited to D917A, E1006A, E1028A, D1227 A ... For example, loops of the guide RNA may be extended, without colliding with the Cpf1 protein by the insertion of adaptor proteins that can bind to RNA. These adaptor proteins can further recruit effector proteins or fusions which comprise one or more functional domains"). 
The Broad Institute Inc. teaches the system of claim 1, wherein said nucleotide deaminase protein or catalytic domain thereof is linked to an adaptor protein, and said guide molecule comprises an aptamer sequence capable of binding to said adaptor protein, preferably wherein said adaptor sequence is selected from MS2, PP7, Qf3, F2, GA, fr, JP501, Ml2, RI 7, BZ13, JP34, JP500, KUI, Ml 1, MXI, TW18, VK, SP, Fl, ID2, NL95, TW19, AP205, <j>Cb5, <j>Cb8r, <j>Cbl2r, <j>Cb23r, 7s and PRRI (para [0015] "In a preferred embodiment, one or more aptamers may be included such as part of optimized secondary structure. Such aptamers may be capable of binding a bacteriophage coat protein. The bacteriophage coat protein may be selected from the group comprising Q.beta., F2, GA, fr, JP501, MS2, M12, R17, BZ13, JP34, JP500, KU1, M11, MX1, TW18, VK, SP, Fl, ID2, NL95, TW19, AP205, <j>Cb5, <j>Cb8r, <j>Cbl2r, <j>Cb23r, 7s and PRR1. In a preferred embodiment the bacteriophage coat protein is MS2"; [0037] "the functional domain is a deaminase, such as a cytidine deaminase"; [0269]-[0270] "the Cpf1 enzyme comprises one or more mutations that converts it to a DNA binding protein to which functional domains exhibiting a function of interest may be recruited or appended or inserted or attached ... These adaptor proteins can further recruit effector proteins or fusions which comprise one or more functional domains"). 
Regarding claim 13, The Broad Institute Inc. teaches the system of claim 1, wherein said RNA targeting domain and optionally said nucleotide deaminase or catalytic domain thereof comprise one or more heterologous nuclear export signal(s) (NES(s)) or nuclear localization signal(s) (NLS(s)) (para [0035]-[0036] "The effector protein may comprise one or more heterologous functional domains. The one or more heterologous functional domains may comprise one or more nuclear localization signal (NLS) domains. The one or more heterologous functional domains may comprise at least two or more NLS domains"). 
Regarding claim 14, the Broad Institute Inc. teaches the system of claim 1, wherein said target RNA sequence of interest is within a cell, preferably a eukaryotic cell, preferably a human or non-human animal cell, or a plant cell (para [0019] "the target locus of interest may be comprised in a DNA molecule within a cell. The cell may be a prokaryotic cell or a eukaryotic cell. The cell may be a mammalian cell. The mammalian cell many be a non-human primate, bovine, porcine, rodent or mouse cell. The cell may be a non-mammalian eukaryotic cell such as poultry, fish or shrimp. The cell may also be a plant cell").
The Broad Institute Inc. teaches the system of any one of the preceding claims for use in prophylactic or therapeutic treatment (para [0032] "delivery systems comprising one or more polynucleotides encoding components of said composition for use in a therapeutic method of treatment"; [0912] "These terms refer to an approach for obtaining beneficial or desired results including but not limited to a therapeutic benefit and/or a prophylactic benefit"), preferably wherein said target locus of interest is within a human or animal (para [0019) "the target locus of interest may be comprised in a DNA molecule within a cell. The cell may be a prokaryotic cell or a eukaryotic cell. The cell may be a mammalian cell. The mammalian cell many be a non-human primate, bovine, porcine, rodent or mouse cell. The cell may be a non-mammalian eukaryotic cell such as poultry, fish or shrimp. The cell may also be a plant cell"). 
Regarding claim 26, the Broad Institute Inc.  teaches the system of claim 1, wherein the nucleotide comprises Cytosine and the nucleotide deaminase is cytidine deaminase (para [0037] "the functional domain is a deaminase, such as a cytidine deaminase. Cytidine deaminase may be directed to a target nucleic acid to where it directs conversion of cytidine to uridine, resulting in C to T substitutions").
The Broad Institute Inc. teaches the system of claim 26, wherein said guide sequence is capable of hybridizing with a target sequence comprising said Cytosine within said first DNA strand to form a heteroduplex, wherein said guide sequence comprises a non-pairing Cytosine at a position corresponding to said Adenine resulting in a C-A or C-U mismatch in the heteroduplex formed (para [0037) "Cytidine deaminase may be directed to a target nucleic acid to where it directs conversion of cytidine to uridine, resulting in C to T substitutions (G to A on the complementary strand)"; [0310)-(0312) "guide RNAs comprising nucleotides mismatched to the target can promote RNA directed Cas (e.g. Cpf1) binding to a target sequence with little or no target cleavage ... RNA--DNA heteroduplex formation is important for cleavage activity and specificity throughout the target region"). 
The Broad Institute Inc., teaches the system of claim 26, wherein said cytidine deaminase protein or catalytic domain thereof deaminates said Cytosine in said heteroduplex (para [0041) "the cytidine deaminase has an efficient deamination window that encloses the nucleotides susceptible to deamination editing"; [0047) "interaction between the Cpf1 effector protein and the PAM sequence places the target cytidine within the efficient deamination window of the cytidine deaminase"; [00840) "an object of the current invention is to further enhance the specificity of Cpf1 given individual guide RNAs through thermodynamic tuning of the binding specificity of the guide RNA to target DNA. This is a general approach of introducing mismatches"). 
The Broad Institute Inc. teaches the system of claim 26, wherein said cytidine deaminase protein or catalytic domain thereof is a human, rat or lamprey cytidine deaminase protein or catalytic domain thereof (para [0040) "the cytidine deaminase is of eukaryotic origin, such as of human, rat or lamprey origin. In some embodiments, the cytidine deaminase is AID, APOBEC3G, APOBEC1 or CDA1"). 
Regarding claim 30, Broad teaches the system of claim 26, wherein said cytidine deaminase protein or catalytic domain thereof is an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase, an activation induced deaminase (AID), or a cytidine deaminase 1 (CDA 1) (para (0040) "the cytidine deaminase is of eukaryotic origin, such as of human, rat or lamprey origin. In some embodiments, the cytidine deaminase is AID, APOBEC3G, APOBEC1 or CDA 1 "). 
The Broad Institute Inc. teaches the system of claim 26, wherein said cytidine deaminase protein or catalytic domain thereof is an APOBECI deaminase comprising one or more mutations corresponding to W90A, W90Y, RI 18A, Hl21R, Hl22R, Rl26A, Rl26E, or Rl32E in rat APOBECI, or an APOBEC3G deaminase comprising one or more mutations corresponding to W285A, W285Y, R313A, D316R, D3 I 7R, R320A, R320E, or R326E in human APOBEC3G (para [0043) "mutations to the cytidine deaminase affect the editing window width. In some embodiments, the targeted base editor comprises one or more mutations that reduce the catalytic efficiency of the cytidine deaminase, such that the deaminase is prevented from deamination of multiple cytidines per DNA binding event. In some embodiments, tryptophan at residue 90 (W90) of APOBEC1 or a corresponding tryptophan residue in a homologous sequence is mutated. In some embodiments, the Cpf1 effector protein is fused to an APOBEC1 mutant that comprises a W90Y or W90F mutation. In some embodiments, tryptophan at residue 285 (W285) of APOBEC3G, or a corresponding tryptophan residue in a homologous sequence is mutated. In some embodiments, the Cpf1 effector protein is fused to an APOBEC3G mutant that comprises a W285Y or W285F mutation"). 
Thus, claim(s) 1, 6, 9, 10, 13, 14, 97, 99 and 100 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The Broad Institute Inc., (WO 2017/189308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 16, 17, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Broad Institute Inc., (WO 2017/189308) as applied to claims 1, 6, 9, 10, 13, 14, 97, 99 and 100  above, and further in view of Cox et al. Science Vol 358, No. 6366, pp 1019-1027, Nov 2017.
As stated above, The Broad Institute Inc. teaches an engineered, non-naturally occurring system for modifying nucleotides in a RNA target of interest (para [0014) "a non-naturally occurring or engineered composition comprising a Cpf1 loci effector protein ... the effector protein induces the modification of the sequences associated with or at the target locus of interest"), comprising a) a dead Cpfl or Cpfl nickase protein, or a nucleotide sequence encoding said dead Cpfl or Cpfl nickase protein (para [0039) "the targeted base editor comprises a Cpf1 effector protein"; [0047) "the Cpf1 effector protein is a dead Cpf1"); b)	a guide molecule comprising a guide sequence that hybridizes to a RNA target sequence and designed to form a complex with the dead Cpfl or Cpfl nickase protein (para [0014)-[0015] "The induction of modification of sequences associated with or at the target locus of interest can be Cpf1 effector protein-nucleic acid guided ... the one nucleic acid component is a mature crRNA or guide RNA ... Cpf1 effector protein complexes having one or more non-naturally occurring or engineered or modified or optimized nucleic acid components ... the nucleic acid component of the complex may comprise a guide sequence"); and c) a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof, wherein said nucleotide deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said dead Cpfl or Cpfl nickase protein or said guide molecule is adapted to link thereof after delivery (para [0039) "the targeted base editor comprises a Cpf1 effector protein fused to a cytidine deaminase. In some embodiments, the cytidine deaminase is fused to the carboxy terminus of the Cpf1 effector protein. In some embodiments, the Cpf1 effector protein and the cytidine deaminase are fused via a linker").
The Broad Institute Inc. teaches the system of claim 1, wherein the RNA targeting domain comprises a CRISPR-Cas system comprising a Cpfl protein (para [0012) "a Type V CRISPR-Cas loci effector protein ... the effector protein is a Cpf1 enzyme"). 
The Broad Institute Inc. teaches the system of claim 1, wherein the RNA targeting domain comprises a catalytically inactive Cpfl or Cpfl nickase protein, or fragment thereof which retains RNA binding ability, and a guide molecule (para [0014)-[0015] "The induction of modification of sequences associated with or at the target locus of interest can be Cpf1 effector protein-nucleic acid guided ... the one nucleic acid component is a mature crRNA or guide RNA"; [0039) "the targeted base editor comprises a Cpf1 effector protein"; [0047) "the Cpf1 effector protein is a dead Cpf1 "). 
Cox et al. teach RNA editing with CRISPR-Cas13.  Cox et al. teach RNA editing by using catalytically inactive Cas13 (dCas13) to direct adenosine-to-inosine deaminase activity by ADAR2 (adenosine deaminase acting on RNA type 2) to transcripts in mammalian cells (see abstract, Figure 2a and supporting text).  
One of skill in the art before the effective filing date would have been motivated to swap the adenosine deaminase of Cox et al. for the cytosine deaminase of The Broad institute as a so that different alterations could be made in the target nucleic acid such as those taught by Cox et al.  The expectation of success is high based upon the high level of skill in the art of genetic engineering as exemplified by both The Broad Institute and Cox et a. who teach all the materials and methodology necessary to produce the obvious system for modifying nucleotides.
Thus, claim(s) 3, 4, 16, 17, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Broad Institute Inc., (WO 2017/189308) as applied to claims 1, 6, 9, 10, 13, 14, 97, 99 and 100  above, and further in view of Cox et al. Science Vol 358, No. 6366, pp 1019-1027, Nov 2017.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
9/9/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652